At the outset, I would like to express the condolences of
the people of Paraguay over the tragedy caused by
Hurricane Katrina. I express my Government's
solidarity with the victims and with the Government of
the United States, and I ask God to swiftly assuage the
grief of so many families.
We are gathered here to commemorate the
sixtieth anniversary of the United Nations. Six decades
is time enough to reflect on the historical process of
this Organization and, above all, on the debate
concerning the relevance of reforming it. This reform
is absolutely crucial and must be directed not only to
set up standards that would regulate the capacity of
Powers to make war; it is of primary importance that
the reform promote equitable economic development,
because in a selfish world, where the number of
societyís orphans grows daily, it will be very difficult
to have global peace.
Changes cannot be partial or superficial and must
not merely satisfy the hegemonistic ambitions of a few.
We need to govern globalization with democratically
17

agreed legal norms and bodies that, through their
inherent legitimacy, would have the authority to ensure
compliance with their regulations.
It must be a desire for world balance, not
financial clout within the Organization, that should
determine the direction to be followed in the United
Nations; otherwise, the power of money will prevail
over the power of justice and the rights of peoples,
which would dangerously thwart the noble mission of
the United Nations. This means that reform cannot
deepen divisions; that would be illogical. The Charter
must reassert the role of unity among diverse nations
which, in spite of their differences, must live together
and share their resources and values, which give
dignity to the lives of men and women and of our
peoples.
Development in equity and democracy is the
formula. But to reach this stage, we need more
international trade and cooperation. Lately a wall is
rising to block our exports, while cooperation is being
watered down ó or the little cooperation that remains
is undertaken unjustly or according to the mood of
those involved. The old promise taken on by the richest
nations to devote 0.7 per cent of their gross domestic
product (GDP) to less developed countries has not been
respected thus far, except for the honourable
exceptions of Norway, Luxembourg, Denmark, Sweden
and the Netherlands. But it is a hopeful sign that the
President of the United States has said in this forum
(see A/60/PV.2) that his Government is in a position to
eliminate all the subsidies that cause backwardness and
poverty for peoples with emerging economies insofar
as the other rich nations do likewise. That would be of
great benefit to people who are experiencing shortages
due to the unfair international order that the President
of the United States himself mentioned, so that our
peoples' democracy can be stable and sustainable.
It is important to point out that between 1990 and
2003 the rich countries increased their per capita
income by $6,070, while during the same period, their
assistance per capita fell to one dollar; this reflects the
great stinginess that prevails in the current
globalization model. The United Nations has a primary
role to play in humanizing that model.
The subsidies granted by rich countries to their
agricultural sectors, as well as the assistance that they
give to each other, are a cruel paradox. That assistance
amounts to a little more than $1 billion annually and
the subsidies to a little less. That global policy - weak
in terms of cooperation and perverse in terms of
trade - will end by undermining the emerging
democracies in developing countries.
We in Paraguay are deeply convinced of those
tenets. Our wish is to cooperate so that our noble
purposes will govern the new world order. In our
domestic affairs, we have managed to reverse a long
process of deterioration to achieve macroeconomic
stability and political institutionalization. We are
working to increase growth and to strengthen
democracy through good governance, thereby tackling
and resolving our social problems in a way we had
never done in the past.
Today my country, Paraguay, is becoming a
nation in a predictable situation and one worthy of
international trust. We are not bound by any political or
economic dogma. Rather, we are seeking to liberate our
people from crude fanaticism, from ideological
prejudices, from political violence and from fatalism,
because we believe we are capable of forging our own
destiny in a world of greater brotherhood.
Indeed, Paraguay is rich in development
potential. We have abundant natural resources: land,
water and energy. And, even more important, we have
a young population that is highly motivated to grow, to
learn and to work. Even though our economy is still
small, we are adopting policies and plans to expand our
production, increase employment, improve domestic
purchasing power and increase exports. We are moving
towards an economy that can compete in terms of both
quality and innovation.
Our country is among those States that lack direct
access to the sea. Tragically, Paraguay is landlocked,
which is a considerable obstacle to our aspiration to
build an economy based on production and
international trade. For that reason, we need to create
special lending arrangements for landlocked
developing countries, ensuring them differential
treatment in areas such as lower interest rates and
longer grace periods. Such measures could attenuate
the comparative disadvantages we feel as a result of
our geographical situations.
Another dimension I would like to touch on is the
importance of new information and communication
technologies and of biotechnological and other
scientific research. The knowledge and use of those
resources cannot be concentrated in the hands of the
18

few. They must be made universally available.
Paraguay believes this to be a necessary prerequisite
for the growth of global competitiveness.
Two years ago my Government inherited a
situation of economic stagnation, recession, sterile
political antagonism, violence, growing poverty and
weak and unreliable public institutions that led to timid
social policies that were a long way from addressing
the Millennium Development Goals. Today we are
recovering political and macroeconomic stability,
democratic governance and, above all, trust in the
Paraguayan State and in our business sector. We have
great challenges ahead of us, but, with faith in the
capacity of our people, we are tackling them to build a
more just international order.
The major challenges in my country are tackling
extreme poverty and health care, which affect the
neediest sectors of the population: indigenous people
and small farmers. To address those issues we have
promoted a rapid increase in spending for social
services to put a stop to growing poverty. We are
financing new programmes: a social protection
network for vulnerable groups, with financial subsidies
linked to school attendance; in the field of health care,
a nutrition programme for pregnant women and for
boys and girls at risk for malnutrition; large-scale
shipments of seeds for subsistence crops; the purchase
of land for small farmers, with a view to ensuring
social peace; free medical care for all children under
the age of five; concessional electricity rates; and a
scholarship programme for students from the most
vulnerable schools. With humility, but also with great
faith in the future and in the international community,
democracy and freedom - we in Paraguay are
building a socially, fiscally and environmentally
responsible State.
In the international context, we join the appeal
for a more just and humane world order in which the
less developed nations are not condemned for all time
to discrimination, indifference and backwardness. In
order to achieve those goals we have no alternative to
an inclusive multilateralism that offers balance,
rationality and justice in international relations.
We also condemn terrorism in all its forms. We
believe that terrorism is a threat to civilized processes
and to the imperatives of resolving conflicts and
establishing peaceful coexistence in the world in order
to ensure the development and prosperity of our
peoples.
Similarly, we reiterate, as we have done year after
year, our formal support for Taiwanís inclusion in the
United Nations, so that the brotherly and supportive
Republic of China can have a place and become an
integral part of our Organization as a full-fledged
Member, in accordance with the principle of
universality and the norms of international law.
In addition, my country is deeply concerned by
the instability and high prices in international oil
markets, which militate against our hard-won
macroeconomic stability. Our country has not escaped
the harmful impact of that phenomenon, given the most
unjust burden on society: inflation. We are making
every effort to control inflation, because we know that
high oil prices have a negative impact on economic
growth and poverty reduction. Today, our Government
is significantly subsidizing the price of oil, thus
depriving the State of major financial resources for
necessary social programmes.
I would like to say at this meeting that Paraguay
is suffering from a misapplication of international
justice. There is an attempt to prohibit payments to our
State from financial transactions carried out by
representatives of a corrupt dictatorship which, with
the complicity of a group of international banks, wants
to deprive us of resources that we desperately need for
social peace in our country. We hope that the
appropriate United Nations bodies will not permit the
peoples of developing economies to be deprived of
major resources through devious legal procedures. We
hope for justice in this area from international
institutions.
The United Nations must either change to lead
and to take up the challenges of our time, or it will hide
behind a superficial change in order to survive and will
become an accomplice in the regression of our peoples
and the perpetuation of backwardness. This is a crucial
moment that we are experiencing as leaders of our
countries, sixty years after the creation of the United
Nations and five after the Millennium Development
Goals. We find ourselves at a crossroads with two
paths before us: one of injustice and indifference that
leads to a world that is increasingly poor, unfair and
insecure, and the other the path of far-reaching change
that leads to peace and global well-being.
19

I would like to express my hope that this historic
session of the General Assembly will obtain the
commitments and actions required to reduce and
eliminate the suffering, abandonment and frustration of
thousands of millions of people and that our efforts
will yield its expected fruits for the well-being of
mankind.
I trust that God will give us the necessary wisdom
and strength required to lead our countries along the
path of liberty, peace, development and justice.